DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
Claim(s) 1 and 6
            Applicants Amendment did not overcome the previous, 35 USC 103(a) rejections.
Applicant's arguments with respect to the claims have been considered and are not persuasive.
Claim(s) 2, 3 and 7
Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      
This office action is made final.


Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of airflow-blocking boards, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6 and 7  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 1 	the phrases "the fourth heat dissipation hole”. There is insufficient antecedent basis for this limitation in the claim.

Re claim 2    the phrases "a proximal end of the mechanical arm” is improper claim language rendering the claim vague and indefinite for examination. It is unclear to what part a proximal end of the mechanical arm refers to since the claim does not define that part.

Re claim 7	the phrases "the heat-emitting area” . There is insufficient antecedent basis for this limitation in the claim.

The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Tian.  (US 20220041275, VERTICAL TAKEOFF AND LANDING AERIAL VEHICLE AND COOLING SYSTEM).
Lim.  (US 20180022451, UNMANNED AERIAL VEHICLE).
Harris et al.  (US 10662859, Dual Flap Active Inlet Cooling Shroud).
Welsh et al.  (US 20160129998, UNMANNED AERIAL VEHICLE CONFIGURATION FOR EXTENDED FLIGHT).
Wishart.  (US 20190319415, HIGH CURRENT AND RPM-CAPABLE SLIP RING ASSEMBLY).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian and further in view of Lim.

Re claim 1    Referring to the figures and the Detailed Description, Tian discloses:
A mechanical arm for an unmanned aerial vehicle for holding a lift power unit (¶ 0003), said mechanical arm comprising a mechanical arm shell (1) having an upper wall surface, a lower wall surface, and an inner wall (fig. 1B, item 103A, depicts the limitations); lift power unit (2) (¶ 0003), a holding chamber arranged in the mechanical arm shell 5(1) (fig. 1B internal chamber of 103a), wherein part of the lift power unit (2) is arranged in the holding chamber (fig. 1B internal chamber of 103a wherein item 190 is at least partially is arranged in the chamber), and the upper wall surface of the mechanical arm shell (1) is provided with a first heat dissipation hole (3) and a second heat dissipation hole (4) (170A, 170B), wherein the first heat dissipation hole (3) and the second heat dissipation hole (4) are located on either side of the lift power unit (2) respectively (170A, 170B), 
Wherein the wall surface of the mechanical arm shell (1) is provided with a 10third heat dissipation hole (5) and a fourth radiating hole (6), the third heat dissipation hole (5) and the fourth heat dissipation hole (6) are located on either side of the lift power unit (2) respectively (the other of 170A, 170B as depicted in fig. 1B, at least four heat dissipation hole)
However Tian fails to teach as disclosed by Lim: a 10third heat dissipation hole (5) and a fourth radiating hole provided at the lower wall surface (¶ 0141 and 144 and fig. 16, items 429 provided at the lower wall surface).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Lim teachings of a 10third heat dissipation hole (5) and a fourth radiating hole provided at the lower wall surface into the Tian to discharge the air in order to enhance and increase the cooling effect.
 a gap is arranged between the lift power unit (2) and the upper wall surface of the mechanical arm shell (1), and the gap provides fluid communication between the holding chamber and the outside environment (Tian 200).  

    PNG
    media_image1.png
    355
    701
    media_image1.png
    Greyscale

15 Re claim 2    Referring to the figures and the Detailed Description, Tian, as modified above, fails to teach as disclosed by Tian fig. 2:   The mechanical arm according to Claim 1, which is characterized in that the first heat dissipation hole (3) (fig. 2, items 170A, the top hole) is closer to a proximal end of the mechanical arm  than the second heat dissipation hole (4) (Lim ¶ 0144 and fig. 16, items 429, the heat dissipation hole provided at the lower wall surface distant from the end of the mechanical arm opposite to and matches the first heat dissipation hole); and/or, the third heat dissipation hole (5) (fig. 2, items 170A, the second hole) is closer to the proximal end of the mechanical arm  than the fourth heat dissipation hole (6) (Lim ¶ 0144 and fig. 16, items 429, the heat dissipation hole provided at the lower wall surface distant from the end of the mechanical arm opposite to and matches the third heat dissipation hole).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Tian fig. 2 teachings of the first heat dissipation hole (3) is closer to a proximal end of the mechanical arm  than the second heat dissipation hole (4); and/or, the third heat dissipation hole (5) is closer to the proximal end of the mechanical arm  than the fourth heat dissipation hole into the Tian, as modified above, by accelerating airflow diffusion in the arm and achieving a heat dissipation effect on the arm so that cooling effect may be further enhanced.

Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Lim and further in view of Harris.

Re claim 3    Referring to the figures and the Detailed Description, Tian, as modified above, discloses:  The mechanical arm according to Claim 1, further 20comprising a plurality of airflow-blocking boards, each of said plurality of airflow-blocking boards has a first end pivotably connected with the inner wall of the mechanical arm shell (1), and a second end making abutting contact with the inner wall, and each of said plurality of airflow-blocking boards is respectively arranged at the first heat dissipation hole (3), the second heat dissipation hole (4), the third heat dissipation hole (5) and the fourth heat dissipation hole (6) (col. 4, l 59-col. 5, l 10, when the doors in closed positions a second end making abutting contact with the inner wall and/or via the pivot hinge).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Harris teachings of a plurality of airflow-blocking boards, each of said plurality of airflow-blocking boards has a first end pivotably connected with the inner wall of the mechanical arm shell (1), and a second end making abutting contact with the inner wall, and each of said plurality of airflow-blocking boards is respectively arranged at the first heat dissipation hole (3), the second heat dissipation hole (4), the third heat dissipation hole (5) and the fourth heat dissipation hole into the Tian, as modified above, to change the airflow through the shroud body, and to thereby change the dissipation of heat.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian and further in view of Lim and further in view of Welsh.

Re claim 6    Referring to the figures and the Detailed Description, Tian, as modified above, fails to teach as disclosed by Welsh:  The mechanical arm according to Claim 1, which is characterized in that the inner wall of the mechanical arm shell (1) is coated with a heat conducting layer (claim 1).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Welsh teachings of the inner wall of the mechanical arm shell (1) is coated with a heat conducting layer into the Tian, as modified above, for better heat dissipation in order to enhance the cooling effect.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian and further in view of Lim and further in view of Wishart.

Re claim 7    Referring to the figures and the Detailed Description, Tian, as modified above, fails to teach as disclosed by Wishart:   The mechanical arm according to Claim 1, furthering comprising a heat conducting member having an end of the heat conducting member connected to the heat-emitting area of the lift power unit (2), and having another end of the heating conducting member arranged at the outer wall surface of the mechanical arm shell (1) (¶ 0041, the heat dissipating “fins” that extend outward around the periphery of the interior and/or exterior electrical conducting members, thus, Wishart discloses the limitation above).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Wishart teachings of a heat conducting part, with one end of the heat conducting part connected to the heating position of the lift power unit (2), and the other arranged at the outer wall surface of the mechanical arm shell into the Tian, as modified above, for better heat dissipation in order to enhance the cooling effect.

Response to Arguments
          Applicant's arguments filed on 11/24/2022 have been fully considered but they are not persuasive, in addition the claims are rejected under 35 U.S.C. 112(b). Applicant made the following arguments:
           Applicant argues that “The Cited References, Combined or Individually, Do Not Disclose Every Limitation The cited references do not disclose a mechanical arm of a UAV where the lower wall surface of the mechanical arm shell (1) is provided with a third heat dissipation hole (5) and a fourth radiating hole. Lim fails to teach or suggest having these technical features as recited in claim 1 of the present application”
          Examiner respectfully disagrees; Tian discloses the mechanical arm shell of the left and right linear supports of a UAV having an upper wall surface, a lower wall surface, and an inner wall (103A and 103B as seen in the fig’s) having at least four heat dissipation holes and was modified by Lim to rearrange the location of the third heat dissipation hole the fourth radiating hole on the lower wall surface with an articulated motivation as recited in the rejection above; thus, the structural limitations of the claims have been met. 

As for the rest of the claims
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

  					   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642